Citation Nr: 1241760	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO. 04-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right lower extremity disabilities. 

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected right lower extremity disabilities. 

3. Entitlement to service connection for a low back disability, to include as secondary to service-connected right lower extremity disabilities. 

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to May 1969. He served with the United States Air Force (USAF) Reserves from January 1973 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2007, August 2009, and January 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 


FINDINGS OF FACT

1. The findings of the examiner who conducted the February 2011 examination and provided the February 2012 addendum opinion are competent medical evidence. 

2. The preponderance of the evidence reflects that the Veteran does not have a left ankle disability due to any incident of his active duty service or to his service-connected disabilities. 

3. The preponderance of the evidence reflects that the Veteran does not have a left hip disability due to any incident of his active duty service or to his service-connected disabilities.

4. The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service or to his service-connected disabilities.

5. The preponderance of the evidence reflects that the Veteran does not have tinnitus due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's left ankle disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is not proximately due to or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

2. The Veteran's left hip disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is not proximately due to or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

3. The Veteran's low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is not proximately due to or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

4. The Veteran's tinnitus was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2003. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in September 2003, May 2007, and April 2012. The May 2007 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

His claims were then readjudicated in the June 2009, May 2011, and September 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The Veteran was not provided with specific notice regarding how to substantiate a claim for secondary service connection. However, he contends that his left ankle, left hip, and low back disabilities were caused by his service-connected right lower extremity disabilities. This indicates that he has actual knowledge of the evidentiary requirements of a secondary service connection claim. Further, in the May 2011 SSOC he was notified that service connection may be established for disabilities which are "proximately due to or the result of a service-connected disease or injury." Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from lack of specific notice regarding secondary service connection claims, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704-1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of a VA examination in February 2011 and an addendum opinion in February 2012. The VA examination and addendum are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided an explanation for the opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

A VA examiner has not been asked to opine regarding secondary service connection. In the context of a secondary service connection claim, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). The Federal Circuit has rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  Id.

This case was remanded in April 2007 to clarify the Veteran's claims and so the RO could obtain private medical records and STRs. In August 2009 it was remanded again so that another attempt to obtain his service records could be made and so an examination could be scheduled. In January 2012 it was remanded a third time so that corrective notice could be provided regarding unavailability of service records pursuant to Dixon v. Shinseki, 3 Vet. App. 261, 263-264 (1992) and an addendum opinion could be obtained. The Veteran was provided with a VA examination and addendum opinion as discussed above. In October 2010 the RO made a formal finding as to the unavailability of his service records for May 24, 1975, January and February 1977, March 19, 1978, and July 1982. He was provided proper notice under Dixon in April 2012. There was substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected. When service connection is established for a secondary condition, it shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. at 448, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. The Veteran's claim was pending prior to the effective date of the amended regulation. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

The Veteran's case is further complicated by his periods of service in the Reserves. Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Left Ankle Disability 

The Veteran contends that his diagnosed left ankle osteoarthritis is the result of a motor vehicle accident that occurred in December 1968. Alternatively, he asserts that it was caused by his service-connected right lower extremity disabilities. Because the preponderance of the evidence does not link the claimed disability to any incident of military service or to his service-connected disabilities, the claim will be denied. 

The Veteran has been diagnosed with left ankle osteoarthritis, satisfying the first element of both a direct and secondary service connection claim. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

His STRs confirm that in December 1968, he was in a motor vehicle accident while on active duty. This satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253. He currently is service connected for residuals of a fractured right pubis bone and right femoral neuropathy, satisfying the second element of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, there is no evidence to show that the Veteran was diagnosed with arthritis of the left ankle within one year of his separation from active duty in 1969 or from the Reserves in 1988. The first mention of arthritis was in a May 2003 treatment record from Dr. C. B., a private physician. Presumptive service connection is not warranted. 

The nexus requirement of both a direct and secondary service connection claim is not satisfied. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

With regard to direct service connection, the Veteran's STRs show that in December 1968, he was in a motor vehicle accident and sustained multiple injuries. Hospital records note that he had swelling about his left foot and ankle, but no x-rays were taken during his treatment. He was not diagnosed with or treated for left ankle symptoms or injury. Subsequent STRs do not reflect any complaints of a left ankle problem until May 24, 1975. Prior to that date, he had a normal separation examination in May 1969; no left lower extremity problems were noted. The physician stated that he had a fractured pelvis in December 1968 with a three month hospitalization with no complications or sequelae other than partial paralysis of the right leg. In his May 1969 report of medical history, the Veteran described his health as "fair," and answered "no" to whether he had ever had or currently had arthritis, a bone or joint deformity, lameness, or foot trouble. He responded "yes" to whether he had a history of broken bones. The physician only noted a fractured pelvis. 

In his June 1971 enlistment examination, no ankle disabilities were noted. His gait was normal. In his June 1971 report of medical history, he and answered "no" to whether he had ever had or currently had arthritis, a bone or joint deformity, lameness, or foot trouble. He responded "yes" to whether he had a history of broken bones. No ankle disability was noted by the physician. 

In an August 1972 report of medical history, the Veteran described his health as "good," and stated that he had received VA compensation for injures from a motor vehicle accident. The health questionnaire portion of the form was not completed. 

At his January 1973 periodic examination, no ankle disabilities were noted. In his January 1973 report of medical health, he described his health as "good."  He answered "no" to whether he had ever had or currently had arthritis, a bone or joint deformity, lameness, or foot trouble. He responded "yes" to whether he had a history of broken bones. In an August 1973 report of medical health, he stated that he had not experienced any significant illness or injury since his last physical examination. 

At an August 1975 examination, he reported a left ankle injury on May 24, 1975 when he was "at home while playing basketball."  

At his September 1977 periodic examination, no ankle abnormalities were noted. In his September 1977 report of medical history, the Veteran described his health as "outstanding.:"  He answered "no" to whether he had ever had or currently had arthritis, a bone or joint deformity, lameness, or foot trouble. He responded "yes" to whether he had a history of broken bones. The physician noted that the Veteran had a surgical repair of ligament damage to the left ankle with no complications or sequelae. 

In his November 1978 and June 1979 reports of medical history, he stated that he had not experienced any significant injury or illness since his previous physical examination. 

In an October 1979 report of medical history, he reported "I am in good health."  In January 1980 he stated that he had not experienced any significant illness or injury since his previous physical examination. In a June 1981 report of medical history, he reported his health as "good" but answered "yes" to the question of whether he had broken bones and foot trouble. The 1977 left ankle repair was noted by the physician. His June 1981 periodic examination did not note a left ankle disability. 

In September 1985 the Veteran described his health as good and responded "yes" to the question of whether he had a history of broken bones. He answered "no" to whether he had ever had or currently had arthritis, a bone or joint deformity, lameness, or foot trouble. The 1977 left ankle surgery was noted by the physician. He was not diagnosed with a left ankle disability. 

With regard to the left ankle injury in May 1975, the Veteran stated in January 2011 that it "may" have been while he was in INACDUTRA status, since that day was a Saturday. The Veteran's statement of points earned for the year 1975 does not list that he was on INACDUTRA status on that day. Further, the Veteran specifically reported in August 1975 that the injury occurred at home while he was playing basketball. 

The Veteran has not specifically asserted that he has experienced continuity of symptoms of his left ankle disability since the motor vehicle accident in 1968. Further, the record does not support this conclusion. As described above, the Veteran did not report ankle symptoms during his service examinations or reports of medical history, with the exception of June 1981 when he responded that he had foot trouble. No left ankle disabilities were noted by physicians during that time other than a 1977 left ankle surgery with no complications or sequelae noted. 

The Veteran's examinations and reports of medical history are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Service connection based upon continuity of symptoms is not warranted. 38 C.F.R. § 3.303(b). 

The evidence of record does not support a nexus between the Veteran's current left ankle arthritis and the 1968 motor vehicle accident. He underwent a VA examination in February 2011. He reported that he hurt his ankle in 1968 after a motor vehicle accident. He stated that his left ankle was fractured and that he was in traction for six weeks and used crutches for a few more weeks afterward. Over the years, he reported that he has sprained his left ankle many times. The examiner stated that there was no mention of a left ankle injury in the treatment records for the motor vehicle accident. The examiner also noted that the Veteran consistently reported that he did not have bone or joint deformity or lameness in any report of medical history. The examiner acknowledged that in August 1985 he reported a left ankle injury while playing basketball "at home."  

The examiner addressed a favorable medical opinion from Dr. C. B., a private physician, and stated that it was not clear what records Dr. C. B. used in formulating his opinion because the "actual documentation" of the motor vehicle accident did not report an ankle fracture. Only swelling was noted. Further, there was no other documentation of ankle problems in the STRs, and Dr. C. B. did not mention the May 1975 basketball-related injury. The examiner concluded that the Veteran's current left ankle injury was not related to service. 

In her February 2012 addendum opinion, the examiner addressed other evidence of record. She stated that the soft tissue swelling documented in December 1968 is "not unexpected" after a motor vehicle accident. She described the incident as "acute" and stated that there was no objective evidence of chronic ankle symptoms following the motor vehicle accident. She stated that the Veteran tore a ligament in his left ankle at home in May 1975 and that he returned to work in August 1975. There was no objective evidence that the Veteran's injuries from the motor vehicle accident caused his basketball-related injury. The examiner explained that a twisted ankle during sports activity could happen to "anyone" and that it was an accident. Further, there was no objective evidence that he chronically twisted his ankle over the years. The examiner stated that the Veteran had surgery on his left ankle in 1977 and that his injury status-post surgery "can increase the risk of instability later," it was not possible to determine how much, if at all, it contributed to his instability. The examiner noted that over 30 years passed since the injury and that "other factors affecting the ankle cannot be ruled out."  

The examiner addressed the May 2003 private medical record showing a history of a left ankle fracture and noted that it was based upon history provided by the Veteran and not a review of the records. The examiner again emphasized that the contemporaneous treatment records for the December 1968 motor vehicle accident did show a left ankle fracture. Further, she explained that if the Veteran had fractured his left ankle in 1968, "he would not have been able to work as he did in gainful and active occupations...[.]"  With regard to a May 2003 VA x-ray showing bilateral posttraumatic arthritis, she stated that the 1975 injury was traumatic, as was the 1977 surgical repair of his ligaments. 

With regard to a May 2008 private CT scan of the Veteran's left ankle, there was no medical opinion in the report. The July 2008 report from Dr. R. S. stated that the left ankle disability occurred as a result of a motor vehicle accident. The examiner concluded that this was "pure speculation" because there was no documentation of a chronic left ankle condition following the motor vehicle accident. Further, there was evidence of a more proximate 1975 injury which Dr. R. S. did not mention. The examiner opined that the May 1975 injury was the more likely cause of left ankle instability in subsequent years. Finally, the examiner again noted that the Veteran answered "no" to lameness, foot trouble, arthritis, and bone deformity many times over the years. 

The Board finds that the February 2011 and February 2012 examination report and addendum opinion provide probative evidence against the Veteran's claim because the examiner explained why the December 1968 motor vehicle accident did not cause his current left ankle disability. Further, the May 24, 1975 accident which the examiner found to be the more proximate cause took place when he was not on active duty, ACDUTRA, or INACDUTRA on May 24, 1975. 

VA treatment records show that in December 2001, the Veteran reported a history of a left ankle fracture. The Veteran is competent to report observable symptoms, such as ankle pain. Layno v. Brown, 6 Vet. App. 465 (1994). However, the contemporaneous records from the motor vehicle accident and subsequent treatment records do not show that he fractured his left ankle. His report is therefore not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The VA treatment record is not probative evidence. 

Private physicians have treated the Veteran's left ankle disability. In May 2003 Dr. C. B. stated that the Veteran fractured his ankle "numerous years ago" while on active duty, and since that time the left ankle has been swollen and deformed. Severe osteoarthritis was diagnosed. VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, the critical question is whether that history was accurate and, as indicated above, the Veteran has provided an inaccurate version of his medical history by stating that he fractured his left ankle. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006). As noted above, the Veteran's report of a fractured ankle is not credible. The Board is not bound to accept medical opinions that are based upon an inaccurate factual background. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). Dr. C. B.'s opinion is not probative evidence in favor of the Veteran's claim. 

In October 2006, Dr. J. R. noted that the Veteran fractured his left ankle in a motor vehicle accident. This is not probative evidence because contemporaneous and subsequent treatment records do not show that the Veteran broke his ankle during the December 1968 motor vehicle accident. Barr, 21 Vet. App. at 308; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In March 2007, Dr. Y. L. found that the Veteran had bony sclerosis surrounding his ankle with disruption of the ankle mortise. Considerations "may include" acute trauma superimposed on chronic osteoarthritis or Charcot joint (neuropathic arthropathy). Dr. Y. L.'s statement does not provide an adequate nexus between the Veteran's active service and his ankle disability because it does not specify the acute trauma or when osteoarthritis first manifested. Further, speculative language such as "may include" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). Dr. Y. L.'s statement is not probative evidence in support of the Veteran's claim.

In May 2008, Dr. R. S. noted a remote history of a left ankle fracture. He diagnosed the Veteran with posttraumatic, postsurgical, and degenerative changes of the left ankle. He noted that the Veteran was in a motor vehicle accident and has had bilateral ankle pain and instability over the years. This statement is not probative evidence because, as noted above, the Veteran did not fracture his left ankle. Further, Dr. R. S. did not offer a definitive statement as to whether the motor vehicle accident was the cause of the changes in the Veteran's left ankle and did not provide a rationale for his statements. 

In November 2009 Dr. R. S. provided a positive nexus opinion. In his letter to the Veteran, Dr. R. S. wrote, "[y]ou stated..." at the initial evaluation that he was in a motor vehicle accident and that "[y]ou stated that..." after many sprains he had surgery in 1977. Dr. R. S. concluded that the sprains continued over the years and that the Veteran had no further surgery, and that "[a]s a result of this, you developed ankle arthritis...[.]" He reviewed the records of the December 1968 motor vehicle accident and noted the left foot swelling and found that it "...clearly indicated that this was the underlying injury that subsequently caused your instability of the ankle requiring multiple surgical procedures in 1977."  Dr. R. S.'s opinion is afforded little probative weight because he did not have access to relevant information. Specifically, Dr. R. S. did not mention the May 24, 1975 basketball-related injury. Instead, he concluded that the motor vehicle accident was the reason for the 1977 surgeries. Had he reviewed a complete copy of the record, he would have known about this injury. A physician's review of the claims file is not the determinative factor in assigning probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). However, the Court noted that a physician should have information regarding relevant case facts. Id. In this case, Dr. R. S. did not discuss a relevant fact and it is not clear whether he had access to the information regarding the May 1975 left ankle injury. Therefore, his opinion is afforded less probative weight than that of the VA examiner, who reviewed access to the Veteran's claims file. See Nieves -Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (stating that the Board must explain which facts in the claims file were required to form a proper medical opinion if it emphasizes review of the claims file as the basis for crediting one expert opinion over another).

The Veteran submitted lay evidence in support of his claim. In August 2004, his brother G. G. stated that the Veteran fractured his right ankle in a motor vehicle accident. He stated that the ankle was not placed in a cast, and that the Veteran was later told that not placing the ankle in a cast was the reason for his many ankle problems. G. G. is competent to relate observable symptoms. Layno, 6 Vet. App. 465. There is no evidence to find that G. G.'s statements are not credible, to the extent that he reported what the Veteran told him. Barr, 21 Vet. App. at 308. However, his statement is not probative because it discusses the right ankle. The Veteran's claim is for a left ankle disability. Further, as discussed above, the Veteran did not sustain an ankle fracture during the motor vehicle accident. The December 1968 treatment records note that he had left ankle swelling and that x-rays were not taken. However, subsequent medical treatment records did not reflect a fractured ankle. 

In January 2011, the Veteran stated that the May 24, 1975 ankle injury "may" have been while he was on INACDUTRA, since that date was a Saturday. However, records from a three months after the injury note that the Veteran reported being "at home" when he was playing basketball. Additionally, service records show that he was on inactive duty status on May 17 to 18, 1975 as opposed to May 24, 1975. The Veteran's statement, while credible, is not probative evidence because he was not certain whether he was on INACDUTRA. His statement was speculative and not supported by the record. 

The most probative evidence in this case is the February 2011 examination report and February 2012 addendum opinion. The nexus requirement of a direct service claim is not satisfied. Hickson, 12 Vet. App. at 253. The preponderance of the evidence is against a claim for direct service connection. 

With regard to secondary service connection, the nexus requirement is not satisfied. In February 2011, the VA examiner stated that the Veteran's right lower extremity disorders were "resolved," and that there was no objective evidence of muscle weakness, atrophy, or sensory disturbance at his examination. The examiner found that the most likely cause of the left ankle disability was the May 1975 basketball-related injury and subsequent surgical repair in 1977. 

The Veteran's private physicians have provided non-probative nexus opinions connecting his left ankle disability to the in-service motor vehicle accident. No private or VA physician has opined that his left ankle disability was caused by his service connected right lower extremity disabilities. 

The Veteran has asserted that his left ankle disability was caused by his service connected right lower extremity disabilities. He is competent to discuss his observable symptoms. To the extent that he believes that his disability may have been caused by his service connected disabilities, his statement is credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, it is outweighed by the findings of the VA examiner who reviewed his records, physically examined him, and rendered an opinion accompanied by an explanation. 

The nexus requirement of a secondary service connection claim is not satisfied. Wallin, 11 Vet. App. at 512. The preponderance of the evidence is against a claim for secondary service connection. 

Because the preponderance of the evidence is against the claim under both the direct and secondary theories of service connection, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Hip Disability

The Veteran contends that his diagnosed left hip osteoarthritis is the result of a motor vehicle accident that occurred in December 1968. Alternatively, he asserts that it was caused by his service-connected right lower extremity disabilities. Because the preponderance of the evidence does not link the claimed disability to any incident of military service or to his service-connected disabilities, the claim will be denied. 

The Veteran has been diagnosed with left hip osteoarthritis, satisfying the first element of both a direct and secondary service connection claim. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

His STRs confirm that in December 1968, he was in a motor vehicle accident while on active duty. This satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253. He currently is service connected for residuals of a fractured right pubis bone and right femoral neuropathy, satisfying the second element of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

In this case, there is no evidence to show that the Veteran was diagnosed with arthritis of the left hip within one year of his separation from active duty in 1969 or from the Reserves in 1988. Presumptive service connection is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

As discussed above, the Veteran's STRs show that in December 1968, he was in a motor vehicle accident and sustained multiple injuries. He sustained a complete posterior dislocation of the left hip, a fracture of all four pubis rami, and a complete separation of the symphysis pubis. He was hospitalized for three months to recover from his fractured pelvis. An x-ray showed that the Veteran dislocated his left hip such that the femoral head was at about the level of the upper margin of the left ascetabulum. There was "possibly" a fracture of the floor of the left ascetabulum and fractures of the left and right pubic bones. After manipulation, re-examination showed "reduction of the dislocation of the left femur." At his May 1969 separation examination, it was noted that he had partial loss of strength in his right leg due to a fractured pelvis, but that his recovery was otherwise good and he had no other complications or sequelae. 

As discussed in detail above, his subsequent reports of medical history and examination reports noted a history of broken bones and reports of a fractured pelvis. However, no left hip disability or symptoms were noted. Further, the Veteran consistently answered "no" to the question of whether he currently or ever had arthritis, or bone or joint deformities. He did not report hip symptoms during his reports of medical history. With the exception of May 1969, when he described his health as "fair," he consistently described his health as "good."  

The Veteran's examinations and reports of medical history are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46. 

Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Service connection based upon continuity of symptoms is not warranted. 38 C.F.R. § 3.303(b). 

The nexus requirement of both a direct and secondary service connection claim is not satisfied. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

In February 2011 the Veteran underwent a VA examination. He reported the onset of hip pain in 1968 after the motor vehicle accident. The examiner found that the Veteran dislocated his left hip during the accident but that "it was reduced and healed."  Further, his June 1971 examination noted that he had a fractured pelvis in 1968 with no complications, sequelae, decreased range of motion, tenderness, deformity, or abnormality of gait. An x-ray from December 1969 showed a well healed fracture of the descending pubis ramus on the right side and a separation of the symphysis pubis with the interspace measuring two centimeters. His hip joints were "normal." The examiner stated that a left hip problem was not noted on x-ray until May 2003, and that arthritis was found in both hips as opposed to only the left hip. The examiner found that the Veteran had no residuals of the pubic bone fracture and that his left hip arthritis was not due to an incident of service.

In her February 2012 addendum opinion, the examiner stated that a previous fracture of the hips could predispose a patient to arthritis later.  However, she noted that the Veteran's osteoarthritis was first documented approximately 35 years after the accident, and that aging, occupational activity, and daily stresses could not be ruled out. The examiner stated that there was no objective data to indicate that the accident had a "significant contribution" to the claimed condition. She was asked to comment on whether the May 2003 x-ray showed an asymmetry in the severity of the Veteran's hip arthritis. She explained that the x-ray report did not mention asymmetry, but stated that "...even if [asymmetry was] present, it is not unusual[.]" and noted that literature stated that it is "not terribly common for arthritis in both hips to progress at the same rate." She concluded that it would have been more significant if "only one hip was involved," because the right hip was not damaged in the motor vehicle accident. The examiner's opinion provides probative evidence against the Veteran's claim. 

VA treatment records show a history of a pelvic fracture and a dislocated left hip during a motor vehicle accident in December 1968, but do not address the nexus element. 

In May 2003 Dr. C. B. stated that the Veteran's hip problem was caused by an ankle fracture because it prevented him from walking correctly on his left leg. Dr. C. B.'s statement is of little probative value because as discussed above, the Veteran did not fracture his left ankle during the motor vehicle accident. As a result, Dr. C. B.'s opinion is based on an inaccurate factual basis. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). 

The Veteran's brother, G. G., stated that the December 1968 motor vehicle accident was very serious and that the Veteran was placed in traction for his "shattered" left hip socket. G. G. stated that the Veteran could not walk for three months following the accident. G. G. stated that the Veteran has had "all kinds of problems" since the accident and that he felt they were a result of the car accident. G. G. is competent to state that the Veteran has experienced hip symptoms for years. Layno v. Brown, 6 Vet. App. 465 (1994). To the extent that he believes the Veteran's symptoms are the result of the accident, his statement is credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, his lay assertion is less probative than the opinion of the VA examiner, a physician who reviews the Veteran's treatment records, examined the Veteran, performed diagnostic tests, and provided an opinion with an explanation. The Veteran and G. G.'s assertions have been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The nexus requirement of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253. The preponderance of the evidence is against a claim for direct service connection.

With regard to secondary service connection, the nexus requirement is not satisfied. In February 2011, the VA examiner stated that the Veteran's right lower extremity disorders were "resolved," and that there was no objective evidence of muscle weakness, atrophy, or sensory disturbance at his examination. 

Dr. C. B. has provided a non-probative nexus opinion connecting his left hip disability to the in-service motor vehicle accident. No private or VA physician has opined that his left hip disability was caused by his service connected right lower extremity disabilities. 

The Veteran has asserted that his left hip disability was caused by his service connected right lower extremity disabilities. He is competent to discuss his observable symptoms. To the extent that he believes that his disability may have been caused by his service connected disabilities, his statement is credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, it is outweighed by the findings of the VA examiner who reviewed his records, physically examined him, and rendered an opinion accompanied by an explanation. 

The nexus requirement of a secondary service connection claim is not satisfied. Wallin, 11 Vet. App. at 512. The preponderance of the evidence is against a claim for secondary service connection. 

Because the preponderance of the evidence is against the claim under both the direct and secondary theories of service connection, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Disability

The Veteran contends that his diagnosed lumbar spine osteoarthritis is the result of a motor vehicle accident that occurred in December 1968. Alternatively, he asserts that it was caused by his service-connected right lower extremity disabilities. Because the preponderance of the evidence does not link the claimed disability to any incident of military service or to his service-connected disabilities, the claim will be denied. 

The Veteran has been diagnosed with lumbar spine osteoarthritis, satisfying the first element of both a direct and secondary service connection claim. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

His STRs confirm that in December 1968, he was in a motor vehicle accident while on active duty. This satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253. He currently is service connected for residuals of a fractured right pubis bone and right femoral neuropathy, satisfying the second element of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

In this case, there is no evidence to show that the Veteran was diagnosed with arthritis of the lumbar spine within one year of his separation from active duty in 1969 or from the Reserves in 1988. Presumptive service connection is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

As discussed above, the Veteran's STRs show that in December 1968, he was in a motor vehicle accident and sustained multiple injuries. He was hospitalized for three months to recover from his fractured pelvis. A December 1968 x-ray showed a slight curvature of the lumbar spine to the right. At his May 1969 separation examination, it was noted that he had partial loss of strength in his right leg due to a fractured pelvis, but that his recovery was otherwise good and he had no other complications or sequelae. No back problems were noted.  

In March 1978, he injured his back while he was on active duty. The Line of Duty Determination noted that while lifting equipment, the Veteran felt a sharp pain in his back that radiated to his left arm. He was placed on bed rest for five days and prescribed pain medication. A March 1978 STR noted that most of the Veteran's pain was located below the right rib margin and extended down to the superior margin of the iliac crest, and did not "really seem to involve his spine at all."  His range of motion in his spine was normal, as was his neurological examination. The physician found that the Veteran did not have a spinal injury or disc problem and instead found it was "mostly a muscular problem."  He recommended local heat and mild analgesics. The Veteran was instructed to follow up with his physician if he continued to have pain, but he did not do so. 

In July 1982, the Veteran was again moving equipment when he developed a back ache. X-rays were normal and the physician found that he had a strain or sprain in the lower dorsal paraspinal muscle. There are no follow up records. In a January 2011 statement, the Veteran reported that the injury happened while he was on "civilian status."  

As discussed in detail above, his subsequent reports of medical history and examination reports noted a history of broken bones and reports of a fractured pelvis. However, no back disability or symptoms were noted. Further, the Veteran consistently answered "no" to the question of whether he currently or ever had arthritis, bone or joint deformities, or recurrent back pain. He did not report back symptoms during his reports of medical history. With the exception of May 1969, when he described his health as "fair," he consistently described his health as "good."  

The Veteran's examinations and reports of medical history are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46. 

Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Service connection based upon continuity of symptoms is not warranted. 38 C.F.R. § 3.303(b). 

The nexus requirement of both a direct and secondary service connection claim is not satisfied. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. 

In February 2011, the Veteran underwent a VA examination. He reported the onset of his back pain in 1980 or 1982, while working as an aircraft mechanic. The examiner found that according to medical literature, primary osteoarthritis is mostly related to aging and wear and tear from daily activities. She explained that aging increased the water content of cartilage, which results in degeneration of the protein make up. This causes cartilage to degenerate by flaking or forming tiny crevasses. Inflammation can stimulate new bone outgrowths. She found that there is no evidence to show that primary osteoarthritis in one joint causes it in another joint. 

The examiner addressed Dr. C. B.'s May 2003 finding that the Veteran's back disability was related to a left ankle fracture during service. The examiner stated that it was not clear which records Dr. C. B. reviewed because as noted above, the Veteran did not fracture his left ankle in the December 1968 motor vehicle accident. Further, Dr. C. B. did not mention the Veteran's May 1975 basketball-related injury. 

The examiner found that the Veteran's lumbar spine arthritis was not caused by service because there was no documentation of a chronic back problem in service. In her February 2012 addendum opinion, she explained that arthritis was not shown until it was found in a May 2003 x-ray. She stated that the slight spine curvature found on the December 1968 x-ray was taken from a supine position and "should not be taken to indicate pathology' [the curvature] was likely due to the positioning of the body in bed."  She explained that a "standing film" is required to diagnose scoliosis, and that subsequent x-rays did not mention scoliosis. She found that the Veteran's March 1978 and July 1982 injuries were "intermittent, [and] mechanical in nature." She cited to an August 1982 treatment note showing "resolved lower dorsal strain, and noted that the Veteran consistently denied recurrent back pain in his reports of medical history and at his examinations. She stated that Dr. C. B. provided no rationale for his private opinion and did not show that he reviewed the Veteran's medical records or provided a physical examination. The examiner stated that the Veteran had a post-service history of occupational strain on his back because he lifted luggage as part of his post-service job. She concluded that the Veteran's lumbar spine arthritis was not due to service. The examiner's opinion provides probative evidence against the Veteran's claim. 

VA treatment records from July 2002 show complaints of back pain. It was noted twice that the Veteran lifted suitcases as part of his occupation. In September 2003 he complained of back pain. His VA treatment records do not discuss the issue of a nexus between his back disability and his military service. 

In May 2003, Dr. C. B. stated that the Veteran's left ankle fracture caused his back disability because he is unable to walk correctly. As discussed above, Dr. C. B.'s statement is of little probative value because, as discussed above, the Veteran did not fracture his left ankle during the motor vehicle accident. As a result, Dr. C. B.'s opinion is based on an inaccurate fact. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). 

October 2006 treatment records from Dr. J. R. show that the Veteran had at least a two month history of low back pain. He underwent an MRI in November 2006. That same month, Dr. J. R. made conflicting statements about the results of the MRI. First, Dr. J. R. stated that the MRI showed moderate degenerative changes and that "[t]here [was] more than a typical amount of thoracic degenerative change and disc disease for this 60 year old patient." Second, he stated in a later report that "MRI of the lumbar spine...showed moderate degenerative changes not considered unusual for his age."  These contradictory statements do not provide probative evidence either for or against the Veteran's claim. Further, Dr. J. R. does not provide an etiology opinion during the discussion of the MRI results. 

In December 2006 the Veteran was treated by a private chiropractor who stated that the Veteran's back pain was chronic "...based on onset of more than 6 weeks ago and was not caused by any injury that could be recalled."  This statement does not provide probative evidence in support of the Veteran's claim because it bases a finding of chronicity on an onset of six weeks prior, which was nearly 20 years after his separation from the Reserves and nearly 40 years after his December 1968 motor vehicle accident. 

The Veteran's brother stated that the Veteran has had back pain because of his December 1968 motor vehicle accident. He is competent to state that the Veteran has experienced hip symptoms for years. Layno v. Brown, 6 Vet. App. 465 (1994). To the extent that he believes the Veteran's symptoms are the result of the accident, his statement is credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, his lay assertion is less probative than the opinion of the VA examiner, a physician who reviews the Veteran's treatment records, examined the Veteran, performed diagnostic tests, and provided an opinion with an explanation. The Veteran and G. G.'s assertions have been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The nexus requirement of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253. The preponderance of the evidence is against a claim for direct service connection.

With regard to secondary service connection, the nexus requirement is not satisfied. In February 2011, the VA examiner stated that the Veteran's right lower extremity disorders were "resolved," and that there was no objective evidence of muscle weakness, atrophy, or sensory disturbance at his examination. 

Dr. C. B. has provided a non-probative nexus opinion connecting his low back disability to the in-service motor vehicle accident. No private or VA physician has opined that his low back disability was caused by his service connected right lower extremity disabilities. 

The Veteran has asserted that his low back disability was caused by his service connected right lower extremity disabilities. He is competent to discuss his observable symptoms. To the extent that he believes that his disability may have been caused by his service connected disabilities, his statement is credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, it is outweighed by the findings of the VA examiner who reviewed his records, physically examined him, and rendered an opinion accompanied by an explanation. 

The nexus requirement of a secondary service connection claim is not satisfied. Wallin, 11 Vet. App. at 512. The preponderance of the evidence is against a claim for secondary service connection. 

Because the preponderance of the evidence is against the claim under both the direct and secondary theories of service connection, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tinnitus

The Veteran contends that his tinnitus is caused by exposure to aircraft noise while serving in the military. Because there is no competent medical evidence linking the claimed disability to any incident of military service, the claim will be denied. 

The Veteran has been diagnosed with tinnitus and his personnel records show that he served as an aircraft fuel systems mechanic and an aircraft maintenance mechanic during his period of active service from January 1966 to May 1969 and while he served in the Reserves. Exposure to noise is consistent with his occupational specialty. The first and second elements of a service connection claim are satisfied. Hickson, 12 Vet. App. at 253.

The Veteran's STRs are negative for any complaints or diagnoses of tinnitus. He did not report tinnitus in any of his reports of medical history. The Veteran's examinations and reports of medical history are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46. 

At his February 2011 VA examination, he reported the onset of tinnitus to be approximately 10 years prior to the examination. This places his onset 33 years after his separation from active service and 13 years after he retired from the Reserves. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Service connection based upon continuity of symptoms is not warranted. 38 C.F.R. § 3.303(b). 

In February 2011, the Veteran underwent a VA examination. His hearing was found to be within normal limits. He stated that his tinnitus began 10 years prior to the examination and that it occurred daily and lasted for minutes at a time. During his period of active duty from 1966 to 1969, he reported working around jet aircraft with and without hearing protection. During his periods of ACDUTRA and INACDUTRA he reported working around jet aircraft both with and without hearing protection, but that most of the time he had it. The examiner noted that the Veteran took hydrocodone and aspirin which are potentially ototoxic medications. 

The examiner concluded that the Veteran's tinnitus did not have its onset in service and was not related to service. She explained that the onset of tinnitus was reported to be in approximately 2001, which was almost 40 years after his active service and over 10 years after his retirement from the Reserves. She stated that there was no evidence of a permanent threshold shift or hearing loss in the STRs. She stated that aging and the use of potentially ototoxic medications contributed to the development of tinnitus. However, she could not determine which of these two factors caused tinnitus without resorting to speculation. 

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In this case, the examiner's opinion is adequate because she stated that she could not attribute tinnitus to aging or ototoxic medications without speculating. These two potential etiologies are not related to service. She explained why she did not believe the Veteran's tinnitus was related to service, and then stated that aging and ototoxic medications are alternatively available etiologies. Her opinion provides probative evidence against the Veteran's claim. 

The Veteran's VA treatment records are largely silent regarding tinnitus. In August 2005 he reported an increase in the severity of his tinnitus and reported exposure to aircraft noise in 1967 through 1969. 

In May 2003, Dr. C. D., a private physician, stated that the Veteran was an aircraft mechanic in service and that his hearing was within normal limits. Dr. C. D. stated that the Veteran "sustained some inner ear injury compatible with his previously described military noise exposure."  Dr. C. D.'s opinion provides probative evidence in support of the Veteran's claim.

However, the findings of the VA examiner are more probative in this case. Dr. C. D. does not explain why he believes that the Veteran's tinnitus is due to an inner ear injury rather than to other factors. Further, it is not clear if he reviewed the Veteran's STRs and post service treatment records. Lastly, Dr. C. D. does not discuss or specify the date of onset of the tinnitus. The VA examiner reviewed the Veteran's medical records, including his STRs. Further, she suggested two more likely etiologies that were not a result of service: aging and the use of potentially ototoxic medications. 

The preponderance of the evidence is against the Veteran's claim. Because the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left hip disability is denied.

Service connection for a low back disability is denied. 

Service connection for tinnitus is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


